Case 1:19-cv-02818-DDD-KLM Document 21 Filed 12/30/19 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 19-CV-02818-DDD-KLM

CAROL NICHOLS, on behalf of herself and
similarly situated employees,

Plaintiff(s)

Denver Health and Hospital Authority

Defendant.

 

STIPULATED ORDER

 

ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

The production of privileged or work-product protected documents, electronically
Stored information (“ESI”) or information, whether inadvertently or otherwise, is not a
waiver of the privilege or protection from discovery in this case or in any other federal
or state proceeding. This Stipulated Order shall be interpreted to provide the maximum
protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a party’s right to
conduct a review of documents, ESI or information (including metadata) for relevance,
responsiveness and/or segregation of privileged and/or protected information before

production.

s/ s/

Merrily Archer, Esq., M.S.W. Alice Conway Powers, Esq.

EEO Legal Solutions LLC Lewis Brisbois LLP

600 17" Street, Suite 2800-South 1700 Seventeenth Street, Suite 4000
Denver, Colorado 80202 Denver, Colorado 80203

(303) 248-3769 (direct) (720) 292-2028 (direct)

(303) 915-5486 (text/cell) (303) 861-7767 (fax)

archerm@eeolegalsolutions.com Alice.powers@lewisbrisbois.com

 

 
Case 1:19-cv-02818-DDD-KLM Document 21 Filed 12/30/19 USDC Colorado Page 2 of 2

SO ORDERED

Dated: (2/26/79

Hon. Kristen L. Mix
United States Magistrate Judge

 

 
